IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ANDREW M. FERRARI,                              )
                                                )
      Plaintiff,                                )
                                                )
             v.                                 )   C.A. No. N17C-04-270 MMJ
                                                )
HELSMAN MANAGEMENT                              )
SERVICES, LLC,                                  )
                                                )
      Defendant.                                )

                                    ORDER

                   On Issues Relating to Case Management Order

      By Order dated February 8, 2021, the parties were directed to file letter briefs

addressing five issues relating to the Case Management Order. The Court’s decision

on these issues follows.

      (A) Whether Plaintiff can seek punitive damages in connection with his bad

faith claim given Defendant’s contention that he has waived any claim for

compensatory damages in connection with that claim.

      In the absence of compensatory damages, Plaintiff cannot recover

punitive damages.

      (B) Whether plaintiff can properly recover pre-judgment interest as taxed

costs in connection with his bad faith claim.

                                          1
      The Court finds that Plaintiff has not waived his right to recover pre-

judgment Tackett interest as taxes costs.

      (C) If the answers to (A) and (B) are “No,” whether Defendant is entitled to

judgment on the bad faith claim.

      Not applicable.

      (D) Whether the standard applicable to a claim for punitive damages is

preponderance of the evidence or clear and convincing evidence.

      Pursuant to current Delaware law, the burden of proof for punitive

damages is preponderance of the evidence.

      (E) Whether Plaintiff’s tort claim for emotional distress is properly

denominated as a claim for intentional infliction of emotional distress or reckless

infliction of emotional distress.

      For purposes of this litigation, Plaintiff’s claim shall be denominated as

one for intentional or reckless infliction of emotional distress.



                                      IT IS SO ORDERED.


                                           Mary M. Johnston          .
Dated:    March 31, 2021              The Honorable Mary M. Johnston



                                         2